— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 22, 2002 (People v Palompelli, 296 AD2d 557 [2002]), affirming a judgment of the County Court, Orange County, rendered October 14, 1999.
*1024Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Eng, EJ., Mastro, Rivera and Skelos, JJ., concur.